Citation Nr: 1119043	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  07-14 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial compensable evaluation for a left index finger disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service from June 1974 to June 1978, and from April 1981 to July 2000, when he retired.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) located in San Diego, California.  The appellant subsequently relocated to Kentucky, and the RO in Louisville certified this case to the Board.

The appellant appealed the initial zero percent evaluation that was assigned to the left index finger disability when service connection was granted.  The appellant is, in effect, asking for a higher rating effective from the date service connection was granted (September 23, 2004).  See Fenderson v. West, 12 Vet. App. 119 (1999).  Consequently, the evidence to be considered includes that for the entire time period in question, from the original grant of service connection to the present.

In August 2009, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge.  A transcript is in the claims file.  

In November 2009, the Board remanded the case for additional development; the case has now been returned to the Board for appellate review.  While the case was in remand status, the RO issued a rating decision, in February 2011, in which service connection for the residuals of a right hand injury was granted.  Therefore, having been granted, that issue of service connection is no longer before the Board.


FINDINGS OF FACT

1.  The appellant is right-handed.

2.  Throughout the course of this appeal, the residuals of the appellant's in-service left index finger laceration have been manifested by subjective complaints of decreased grip strength and dexterity and occasional tingling and cramping and objective findings of normal range of motion of the left hand fingers, no muscle atrophy, mildly decreased grip strength in the left hand with some problems with lifting and carrying, a normal hand X-ray and no peripheral nerve deficit.

3.  Throughout the course of this appeal, there has been no physical or radiographic evidence of left index finger ankylosis or of bony involvement proximal to the proximal interphalangeal joint.  

4.  Throughout the course of this appeal, the left index finger disability has not been equivalent to an amputation at the proximal interphalangeal joint or proximal thereto.

5.  Residual scarring has not been shown to be tender and painful on objective demonstration nor has limitation of function of the left index finger due to the scarring been shown.


CONCLUSION OF LAW

Based on the existence of some interference with overall function of the left hand, an initial evaluation of 10 percent, but not more, is warranted for the left (minor) index finger disability.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.68, 4.71a, 4.118, and Diagnostic Codes 5153, 5225, 5229 (2010); Fenderson v. West, 12 Vet. App. 119 (1999); Esteban v. Brown, 6 Vet. App. 259 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  See Dingess v. Nicholson, supra.

The appellant's left index finger increased rating claim arises from his disagreement with the initial noncompensable evaluation that was assigned to that disability following the grant of service connection.  In Dingess, aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven.  As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra, at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Therefore, no further notice, beyond that afforded in the context of the Veteran's initial claim for service connection, is needed under the VCAA.

Moreover, the United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not alleged or demonstrated any prejudicial or harmful error in VCAA notice.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the appellant's service treatment records have been associated with the claims file.  VA and private medical treatment records have also been associated with the claims file.  The appellant was afforded VA medical examinations in December 2004, December 2006, November 2008, and April 2010.  Taken together, these examinations are adequate.  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  These examinations were conducted by medical professionals, and the associated reports reflect review of the appellant's prior medical history.  These examinations included a report of the symptoms for the left index finger disability and demonstrated objective evaluations.  The examiners were able to assess and record the condition of the appellant's left index finger.  Physical examination was accomplished, including
X-rays and range-of-motion testing.

The Board finds that the aforementioned examination reports were each sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  In addition, it is not shown that any examination was in any way incorrectly conducted or that the VA examiner failed to address the clinical significance of the appellant's left index finger disability.  Further, each VA examination report addressed the applicable rating criteria.  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326; 38 C.F.R. § 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, the Board concludes that the appellant was afforded adequate examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Furthermore, the appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide and he was supplied with the text of 38 C.F.R. § 3.159.  The appellant did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  He had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.

The appellant was provided with notice as to the medical evidence needed for increased evaluations for finger disabilities, as well as the assistance VA would provide.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the left index finger claim addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Disability evaluations are determined by the application of a schedule of ratings which is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  

In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the appellant, as well as the entire history of the appellant's disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Ratings for functional impairment of the upper extremities depend on which extremity is the major extremity, i.e., the one predominantly used by the individual.  Only one extremity is considered to be major and a person is presumed to be right-handed unless there is evidence of left-handedness.  38 C.F.R. § 4.69.  Thus, as the Veteran is right-handed, the rating for his left hand is to be made on the basis of the left upper extremity being the minor extremity.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that the described conditions in that case warranted 10 percent evaluations under three separate diagnostic codes, none of which had a rating criterion the same as another.  The Court held that the conditions were to be rated separately under 38 C.F.R. § 4.25, unless they constituted the "same disability" or the "same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 261.  The critical element cited was "that none of the symptomatology for any one of those three conditions [was] duplicative of or overlapping with the symptomatology of the other two conditions."  Id. at 262.

Pursuant to regulatory provisions, degenerative arthritis established by radiographic imaging/X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  A claimant's limitation of motion must be objectively confirmed by clinical findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Where there is X-ray evidence of arthritis and limitation of motion, but not to a compensable degree under the diagnostic code, a 10 percent rating is for assignment for each major joint or group of minor joints affected.  38 C.F.R. §§ 4.45, 4.71, Diagnostic Codes 5003, 5010.

In the evaluation of service-connected disabilities the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  Evidence of the present levels of disability is found in the service medical treatment records; in the reports of VA and private outpatient treatment dated between 2001 and 2008; in the reports of the VA examinations conducted in December 2004, December 2006, November 2008, and April 2010; in the hearing testimony provided by the appellant in August 2009; and in various written statements submitted by the appellant and his representative.

The appellant appealed the initial noncompensable evaluation assigned for his left index finger disability.  The Court held, in Fenderson v. West, supra, that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then-current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that decision, the Court also discussed the concept of "staging" ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the period(s) in question.  The issue before the Board is consequently taken to include whether there is any basis for a higher rating for the left index finger disability at any pertinent time, to include whether a higher rating currently is in order.

The appellant contends that the severity of his left index finger disability is not reflected in the currently assigned initial evaluation of zero percent.  He testified at the August 2009 Travel Board hearing that he has a hard time grasping and holding objects and he said that he believed that nerves affecting his left thumb had been impaired during the in-service microsurgery to repair the left index finger injury.  The appellant also stated that he was right-handed and that he was not undergoing any treatment for his left index finger.  

The evidence of record includes an August 2009 written statement from the appellant's employer who indicated that he had hired the appellant in June 2007.  The employer further indicated that the appellant had difficulties lifting and holding reference materials in binders (photographs included) and broken down cardboard.

Review of the appellant's private and VA medical treatment records dated between 2001 and 2008 does not reveal any treatment for the left index finger disability.  There is a reference to the left hand in a June 2008 VA primary care clinic note when the appellant reported having had some numbness in his left hand in certain positions.  He indicated that this had been happening for a month.

The appellant underwent a VA medical examination of his left hand for residuals of the left index finger laceration in December 2004; he complained of occasional tingling and limited grip in his left hand.  On physical examination, there was no limitation of motion of the index finger of the left hand.  The appellant's fingers closed completely and the remainder of his hand was described as entirely normal.  There was no gap between the fingers and the proximal transverse crease of the palm.  The appellant appeared to have normal strength for pulling, pushing and twisting; his dexterity also appeared to be normal.  Radiographic examination of the left hand revealed no acute fracture or dislocation.  The examiner rendered a diagnosis of status post laceration of the left index metacarpophalangeal joint and extensor tendon with no apparent functional impairment.  

The appellant underwent another VA medical examination in December 2006; he complained of occasional tingling in the index, long and ring fingers of the right hand, but did not mention such symptoms in the left hand.  The examiner stated that neurological examination of the appellant was normal and that there was no evidence of neuropathy.  There was no evidence of decreased sensation to pinprick or touch.  There was no evidence of any motor weakness.  The appellant's proprioception was normal.  

The appellant underwent another VA medical examination in November 2008.  The appellant complained that he had a hard time carrying certain objects and he reported getting pain in the area of the knuckle of the index finger.  The examiner examined the appellant's left index finger and stated that there was a subjective residual of pain.  However, the examiner also stated that there was no recognizable scar or limitation of motion of the left index finger.  There was no ankylosis of the digits and there was no deformity of the digits.  On attempted opposition of the thumb pad and the tips of the fingers, there was a gap of less than one inch.  There was some decreased dexterity for twisting , probing, writing, touching and expression.

The appellant most recently underwent a VA medical examination in April 2010; the examiner reviewed the claims file and medical records.  The examiner noted the letter from the appellant's employer.  The appellant complained of cramping in both hands and said that he had trouble grasping and holding certain heavy objects.  He said that he used his right hand to write.  On physical examination, there was no objective evidence of pain on motion of the fingers of the left hand; the appellant exhibited a normal range of motion.  There was no amputation, ankylosis or deformity.  There was no decreased strength for pushing, pulling or twisting.  There was no decreased dexterity, probing, writing, touching or expression.  The examiner stated that the x-rays of the appellant's hands had revealed normal hands.  The examiner also checked the appellant's neurological function in the left hand; there was no focal deficit of the left hand or the left fingers.  There was no muscle atrophy, abnormal tone or abnormal bulk.  The appellant did not have any tics, tremors or abnormal movements in his left hand.  The examiner stated that there was no objective evidence of arthritis of the left hand or fingers.  On motor testing, the appellant had a mild decrease in grip strength in the left hand.  The examiner concluded that it was at least as likely as not that the appellant's mild decrease in his left hand grip strength was related to the surgery on his left index finger which had involved the extensor tendon which commonly gives rise to problems with gripping objects.  The examiner also indicated that the appellant's activities were affected in a mild to moderate fashion due to decreased manual dexterity and problems with lifting and carrying.

Turning to the applicable regulations, under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  

The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Crepitation either in the soft tissues such as the tendons or ligaments, or within the joint structures, should be considered as points of contact which are diseased.  38 C.F.R. § 4.59.

As previously noted, ratings for functional impairment of the upper extremities depend on which extremity is the major extremity, i.e., the one predominantly used by the individual.  Only one extremity is considered to be major and a person is presumed to be right-handed unless there is evidence of left-handedness.  38 C.F.R. § 4.69.  Thus, as the Veteran is right-handed, the rating for his left index finger is to be made on the basis of the left upper extremity being the minor extremity.

The appellant has been assigned a zero percent evaluation for his left index finger disability for limitation of motion.  This has been assigned under Diagnostic Code 5225.  

In classifying the severity of ankylosis and limitation of motion of single digits and combinations of digits the following rules will be observed: (1) Ankylosis of both the metacarpophalangeal and proximal interphalangeal joints, with either joint in extension or in full flexion, will be rated as amputation.  (2) Ankylosis of both the metacarpophalangeal and proximal interphalangeal joints, even though each is individually in favorable position, will be rated as unfavorable ankylosis.  (3) With only one joint of a digit ankylosed or limited in its motion, the determination will be made on the basis of whether motion is possible to within 2 inches (5.1 cms.) of the median transverse fold of the palm; when so possible, the rating will be for favorable ankylosis, otherwise unfavorable.  (4) With the thumb, the carpometacarpal joint is to be regarded as comparable to the metacarpophalangeal joint of other digits.  Extremely unfavorable ankylosis of the fingers, all joints in extension or in extreme flexion, or with rotation and angulation of bones, will be rated as amputation.  The ratings for codes 5216 through 5219 apply to unfavorable ankylosis or limited motion preventing flexion of tips to within 2 inches (5.1 cms.) of median transverse fold of the palm.  Extremely unfavorable ankylosis will be rated as amputation under Diagnostic Codes 5152 through 5156.  38 C.F.R. § 4.71a.

When limitation of motion of the index finger is considered, Diagnostic Code 5225 is applicable.  Under Diagnostic Code 5225, favorable or unfavorable ankylosis of the index finger is evaluated as 10 percent disabling.  In this case, no limitation of motion of the left index finger has been shown and there is no ankylosis of the left index finger.  For rating ankylosis of individual digits, the rater is also instructed to consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.

Under Diagnostic Code 5153, where there is amputation of the index finger through the middle phalanx or at the distal joint, a 10 percent evaluation is warranted, and a 20 percent rating is warranted where an amputation of the index finger occurs at the proximal interphalangeal joint or proximal thereto.  The Veteran's left second/index finger disability cannot be considered equivalent to an amputation since he still has the finger and he still has function in all parts of the finger, even if he does have some pain on use and some loss of function of the extensor tendon.

The Board has also considered other applicable diagnostic codes.  Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  One exception to this general rule, however, is the anti-pyramiding provision of 38 C.F.R. § 4.14, which states that evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that the described conditions in that case warranted 10 percent evaluations under three separate diagnostic codes, none of which had a rating criterion the same as another.  The Court held that the conditions were to be rated separately under 38 C.F.R. § 4.25, unless they constituted the "same disability" or the "same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 261.  The critical element cited was "that none of the symptomatology for any one of those three conditions [was] duplicative of or overlapping with the symptomatology of the other two conditions."  Id. at 262.

Therefore, the Board has considered whether a separate compensable evaluation is warranted for the residual scarring of the appellant's left index finger or for a neurological deficit in the left index finger.  However, in this case, as the November 2008 VA examiner noted, there is no recognizable scar of the left index finger.  Furthermore, there is no medical evidence of record documenting any complaints of, findings of, or diagnosis of any functional problem due to the scarring or a finding that the scarring was large enough that it would warrant a compensable rating on the basis of size alone.  See 38 C.F.R. § 4.118.  In addition, as noted by the various VA examiners, including the April 2010 examiner, the appellant does not have any neurological disorder or dysfunction of the left hand, including the left index finger.  Thus, a separate evaluation is not warranted for either the left index finger scar or any neurological complaint.

In making its determination, the Board has considered the history of the Veteran's disability, as well as the current clinical manifestations and the effect this disability may have on the earning capacity.  See 38 C.F.R. §§ 4.1, 4.2, 4.41.  The nature of the original disability has been reviewed, as well as the functional impairment that can be attributed to pain and weakness.  Based on these considerations and mindful of the note to DC 5225 that interference with overall function of the hand is important, as well as the considerations of the DeLuca case, the Board has found that an increased rating of ten percent is appropriate for the left index finger disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-07.  The VA medical examinations have consistently revealed a decreased grip strength in the left hand and this has been attributed to the laceration of the associated extensor tendon.  The overall functioning of the appellant's left hand has been negatively affected in that he has decreased manual dexterity and problems with lifting and carrying due to his disability of the left index finger.

The assignment of a 10 percent rating for the left index finger disability represents the maximum rating afforded for arthritis of the finger with painful motion.  See 38 C.F.R. § 4.71a.  Significantly, if the finger is ankylosed (and here disability of such severity is not shown), the maximum rating is also 10 percent.  A higher schedular rating would only be warranted if the finger was amputated.  See 38 C.F.R. § 4.71a, DC 5153.  As previously noted, the left index finger is not equivalent to an amputation and therefore, an evaluation in excess of 10 percent is not available pursuant to DC 5153.

In sum, an initial rating of 10 percent is warranted based on some limitation of overall function of the left hand pursuant to the note following DC 5225.  It is again noted that the 10 percent rating has been assigned also as per the DeLuca case based on the presence of limitation of functional ability, including as due to pain during flare-ups and increased use as described in the medical and lay evidence of record.  

In addition, based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether staged rating are appropriate.  The Board has not found any variation in the Veteran's symptomatology or clinical findings for the claimed left index finger disability that would warrant the assignment of any staged ratings.  

After carefully reviewing the evidence of record, it is found that entitlement to an initial evaluation in excess of 10 percent has not been established for the left index finger disability.  The evidence of record does not demonstrate that the service-connected left second finger disability has resulted in any ankylosis of the left index finger or that the disability involves an inability to use the left second finger equivalent to amputation.  Nor is there any medical evidence of record that would support the assignment of a separate compensable evaluation for a left index finger scar or neurological deficit.  As a consequence, an initial evaluation in excess of the 10 percent rating assigned herein cannot be awarded. 

Notwithstanding the above discussion, an increased evaluation for the left index finger disability could be granted if it were demonstrated that that particular disability presented such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  

Given the Veteran's complaints associated with employment, the Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

The record reflects that the Veteran has not required any hospitalization for the left index finger disability at issue, and that the manifestations of that disability are not in excess of those contemplated by the currently assigned rating.  Furthermore, although he experiences occupational impairment, there is no indication in the record that the average industrial impairment from the left index finger disability would be in excess of that contemplated by the assigned 10 percent rating.  

The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The evidence does not show that the left index finger disability presents such an unusual or exceptional disability picture as to require an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b).  As discussed above, there are higher ratings available for index finger disabilities, but the required manifestations have not been shown in this case.  

The Board further finds no evidence of an exceptional disability picture in regard to this disability.  The Veteran has not required any hospitalization for the left index finger; nor has he required any extensive treatment.  He has not offered any objective evidence of any symptoms due to the left index finger disability that would render impractical the application of the regular schedular standards.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted in this case.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) (when evaluating an increased rating claim, it is well established that the Board may affirm an RO's conclusion that a claim does not meet the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on its own).  In this case, the reported symptomatology of the left index finger disability fits squarely within the relevant rating scheme.  In short, the rating criteria contemplate not only the Veteran's symptoms but the severity of that disability.  For these reasons, referral for extraschedular consideration is not warranted.

The Board acknowledges that the Veteran, in advancing this appeal, believes that his left index finger disability has been more severe than the previously assigned non-compensable disability rating reflects.  He maintains that he experiences problems with his daily activities that are due to that disability.  

Medical evidence is generally required to probatively address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, supra.  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

The Board has carefully considered the Veteran's contentions and, in part, has based its award of a 10 percent evaluation on those contentions.  In considering an evaluation in excess of 10 percent, however, the competent medical evidence offering the specialized determinations pertinent to the rating criteria are the most probative pieces of evidence with regard to evaluating the pertinent symptoms for the left index finger disability on appeal.  

The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the left index finger disability.  The clinical assessments of record are considered persuasive as to the Veteran's degree of impairment due to the left index finger disability since they consider the overall industrial impairment due to this service-connected condition.  The preponderance of the most probative evidence does not support assignment of any higher rating for the left index finger disability.  The findings needed for the next higher evaluation in excess of 10 percent for the left index finger disability are not currently demonstrated.  In summary, the Board finds that, with consideration of the above criteria and the reasonable-doubt doctrine, an initial evaluation of 10 percent, but not more,  is warranted for the Veteran's left index finger disability.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, while an initial rating is at issue, the appellant has been working throughout the appeal period and he has not raised the issue of unemployability.


ORDER

An initial evaluation of 10 percent for the left index finger disability is granted, effective in September 2004, subject to the law and regulations governing the award of monetary benefits.  



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


